Title: To James Madison from John Holmes, 24 February 1814 (Abstract)
From: Holmes, John
To: Madison, James


        § From John Holmes. 24 February 1814, Boston. “I have understood that the appointment of Albert Smith Esqr as collector of Plymouth County in this state has not been confirmed by the Senate. If so, permit me to recommend to your consideration Aaron Hobart Esqr of Hanover in that County as, in my opinion a very suitable person to fill the office. Mr. Hobart may be relied on as a gentleman whose talents & integrity qualify him for such an office.”
      